Citation Nr: 0617337	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  04-26 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of cold 
injuries to the feet, also claimed as peripheral neuropathy.

2.  Entitlement to service connection for degenerative joint 
disease of the cervical spine and hips, with multiple joint 
pain.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1948 to 
November 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which, inter alia, denied the 
veteran's claims for service connection for residuals of cold 
injuries to the feet, also claimed as peripheral neuropathy, 
and degenerative joint disease of the cervical spine and 
hips, with multiple joint pain.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
not provided with notice of the type of evidence necessary to 
establish an initial disability rating or effective date, if 
service connection is granted on appeal, and it is unclear 
whether the RO has requested "that the claimant provide any 
evidence in the claimant's possession that pertains to [his] 
claim."  38 C.F.R. § 3.159(b)(1).  

The duty to assist includes providing a VA medical 
examination or a medical opinion when necessary for an 
adequate determination.  See Duenas v. Principi, 18 Vet. App. 
512 (2004).  In the present case, the veteran should be 
scheduled for neurological and orthopedic examinations to 
determine if his peripheral neuropathy was incurred in or 
aggravated by service, or, in the case of his degenerative 
joint disease, was incurred in or aggravated by service, or 
was manifested within one year of service.  The Board 
acknowledges the October 2002 reports of VA examinations. The 
examinations appear to have been conducted without review of 
the veteran's medical records, including the service medical 
records.  A medical examiner must consider the records of 
prior medical examinations and treatment in order to ensure a 
fully informed opinion.  Green (Victor) v. Derwinski, 1 Vet. 
App. 121, 124 (1991) ("thorough and contemporaneous medical 
examination" is one that "takes into account the records of 
the prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.").

Accordingly, the case is REMANDED for the following actions:

1.  The VA must review the entire file 
and ensure for the issues on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. 
§§ 5103(a) and 5103A (West 2002 & Supp. 
2005) and 38 C.F.R. § 3.159 (2005), as 
well as VAOPGCPREC 7-2004, is fully 
satisfied.  In particular, VA must send 
the veteran a corrective notice, that (1) 
explains the information or evidence 
needed to establish an initial disability 
rating and effective date, if service 
connection is granted, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); and (2) requests or 
tells the veteran to provide any evidence 
in his possession that pertains to his 
claims.  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant.

2.  After completion of 1 above, VA 
should schedule the veteran for 
orthopedic and neurological examinations 
with VA examiners who have not previously 
examined the veteran, in order to 
determine the nature and etiology of the 
veteran's degenerative joint disease and 
peripheral neuropathy/foot disorder.  The 
examiners should take a complete history 
from the veteran and review the entire 
claims file, including but not limited to 
the May 2002 letters from Angelo 
Chinnici, M.D., and Paul DiLorenzo, M.D., 
and must indicate in the examination 
reports that such was performed.  The 
examiners should perform any tests or 
studies deemed necessary for an accurate 
assessment.  The examination reports 
should include a detailed account of all 
pathology found to be present.  

First, the orthopedic examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent or 
more probability) that the veteran's 
degenerative joint disease (1) began in, 
was incurred during or was aggravated by 
active military service, to include 
exposure to extreme cold while in service 
in Korea; (2) was manifested within one 
year of discharge from active military 
service; or (3) is related to any post-
service event(s) or diseases including 
the aging process.  

Second, the neurological examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent or 
more probability) that the veteran's 
peripheral neuropathy (1) began in, was 
incurred during or was aggravated by 
active military service, to include 
exposure to extreme cold while in service 
in Korea; or (2) is related to any post-
service event(s) or diseases.

The examiners must reconcile any 
contradictory evidence in the claims file 
regarding the etiology of the veteran's 
disorders.  All pertinent clinical 
findings and the complete rationale for 
all opinions expressed should be set 
forth in written reports.  If the 
etiology of the disorders is attributed 
to multiple factors/events, the examiners 
should specify which symptoms/diagnoses 
are related to which factors/events.  If 
any requested medical opinion cannot be 
given, the examiners should state the 
reason why.  
 
3.  After completion of the above, VA 
should readjudicate the appellant's 
claims.  If any determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2005).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
